OPINION — AG — SINCE THE ASSESSED VALUATION OF THE PROPERTY REFERRED TO IN YOUR LETTER IS $875.00, THE ASSESSED VALUATION OF EACH OF THE UNDIVIDED ONE HALF INTERESTS SHOULD BE $437.50. SINCE SAID AMOUNT IS LESS THAN $1,000.00, THE TOTAL ASSESSED VALUE OF THE INTEREST OF JOINT OWNER RESIDING THEREON WOULD BE EXEMPT (THIS ASSUMES, OF COURSE, SUCH JOINT OWNER IS OTHERWISE ENTITLED TO THE HOMESTEAD EXEMPTION). THE $437.50 INTEREST OF THE JOINT OWNER WHO DOES NOT RESIDE THEREON IS SUBJECT TO TAXATION AND SHOULD BE SO LISTED PURSUANT TO 68 O.S. 1965 Supp., 2428 [68-2428], 68 O.S. 1961 2406 [68-2406] (HARVEY CODY)